DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najarian et al, U.S. Patent Application Publication No. 2012/0123232 A1 (“Najarian”).
As to Claim 1, Najarian teaches the following:
A computer based method to estimate a state (“The present invention relates to advanced signal processing methods including discrete wavelet transformation to analyze heart-related electronic signals and extract features that can accurately identify various states of the cardiovascular and nervous system.”, see para. [0004]), the method comprising:
receiving a plurality of first inputs (“For example, the microprocessor can be programmed to calculate an average, minimum or maximum heart rate or respiration rate over a defined period of time, such as ten minutes. Sensor device 10 may be able to derive information relating to a mammal's physiological state based on the data indicative of one or more physiological parameters. Yet, it should be understood that the microprocessor is programmed to do much more. For example, the microprocessor of sensor device 10 is programmed to derive such information using known methods based on the data indicative of one or more physiological parameters. Table 2 provides a non-exhaustive list of the type of information that can be derived, and indicates some of the types of data that can be used as inputs for the derivation. The methods and techniques disclosed herein and particularly in U.S. patent application Ser. No. 10/682,293 enable each of the parameters below (among others) to be derived any combination of inputs signals disclosed below or herein.”, see para. [0106]) at an intermittent interval (“That data is periodically uploaded from sensor device 10 and sent to remote central monitoring unit 30, as shown in FIG. 1, where it is stored in a database for subsequent processing and presentation to the user, preferably through a local or global electronic network such as the Internet. This uploading of data can be an automatic process that is initiated by sensor device 10 periodically or upon the happening of an event such as the detection by sensor device 10 of a heart rate below a certain level, or can be initiated by the individual user or some third party authorized by the user, preferably according to some periodic schedule, such as every day at 10:00 p.m.”, see para. [0111]); 
receiving a plurality of second inputs (“A second measurement is then made at the new position, and the measured signal is compared to the expected signal.”, see para. [0167]; “Second, a second derived parameter is calculated, representing the same physiological state.”, see para. [0220]) at a frequent interval (“The system collects physiological data on a continuous basis from the person wearing the sensor system.”, see para. [0283]);
inputting the plurality of first inputs and the plurality of second inputs into a state estimation model whereby a state can be estimated based on the plurality of second inputs (“The calculations are designed to accept a feedback signal to allow for training or tuning them. In one embodiment, this consists of merely utilizing gradient descent to tune the parameters based on the admittedly noisy feedback signal. In another embodiment, this involves updating a set of constants utilized in the computation based on a system of probabilistic inference.”, see para. [0220]; “In an additional embodiment, machine learning (ML) algorithms are applied to the extracted informative features to predict the subject's current state.”, see para. [0254]; and “Machine learning (ML) algorithms are then applied to the extracted informative features to predict both the subject's current state and the stage at which they will collapse.”, see para. [0290]); 
receiving a plurality of enhanced actual first inputs and a plurality of actual second inputs (“An additional aspect of the invention is a method of adaptation over time for a particular user through the use of multiple noisy signals that provide feedback as to the quality of other derived signals. Another way of viewing this is as a method of calibration for a given user. First, a given derived parameter is calculated, representing some physiological state of the wearer. Second, a second derived parameter is calculated, representing the same physiological state. These two derived parameters are compared, and used to adjust one another, according to the confidences calculated for each of the derived metrics. The calculations are designed to accept a feedback signal to allow for training or tuning them. In one embodiment, this consists of merely utilizing gradient descent to tune the parameters based on the admittedly noisy feedback signal. In another embodiment, this involves updating a set of constants utilized in the computation based on a system of probabilistic inference.”, see para. [0220]);
retraining the state estimation model with the plurality of enhanced actual first inputs and the plurality of actual second inputs to create a retrained state estimation model (“training and test sets”, see para. [0136]-[0144]; “The calculations are designed to accept a feedback signal to allow for training or tuning them. In one embodiment, this consists of merely utilizing gradient descent to tune the parameters based on the admittedly noisy feedback signal. In another embodiment, this involves updating a set of constants utilized in the computation based on a system of probabilistic inference.”, see para. [0220]; “In an additional embodiment, machine learning (ML) algorithms are applied to the extracted informative features to predict the subject's current state.”, see para. [0254]; and “Machine learning (ML) algorithms are then applied to the extracted informative features to predict both the subject's current state and the stage at which they will collapse.”, see para. [0290]); and 
estimating the user state with the retrained state estimation model (“These two derived parameters are compared, and used to adjust one another, according to the confidences calculated for each of the derived metrics.”, see para. [0220]; “to the extracted informative features to predict the subject's current state.”, see para. [0254]; and “to predict both the subject's current state and the stage”, see para. [0290]).
As to Claim 2, Najarian teaches the following:
estimating a future state of a user at a future time utilizing the retrained state estimation model (see para. [0138]-[0139], [0220], [0254], and [0290]).
As to Claim 3, Najarian teaches the following:
modifying a user interface based on the future state of the user [0229] and [0230]).
As to Claim 4, Najarian teaches the following:
wherein the plurality of first inputs comprises a self-reported data of the user state (“The system can automatically produce a journal of what activities the user was engaged in, what events occurred, how the user's physiological state changed over time, and when the user experienced or was likely to experience certain conditions.”, see para. [0135]).
As to Claim 5, Najarian teaches the following:
wherein: 
the estimate of the user state comprises an objective measure of the cognitive state of a trainee in a computer based training simulator (see para. [0220]); and 
the cognitive state comprises one selected from a group comprising: 
a real-time engagement of the trainee in a training situation (see para. [0220]), and 
a real-time workload of the trainee in the training situation (see para. [0220]).
As to Claim 6, Najarian teaches the following:
wherein the estimating of the user state comprises an objective measure of a cognitive state of a trainee in a computer based training simulator and the method further comprises: 
presenting a training situation for the trainee through a user interface (see para. [0229]; and 
adapting an interface based on objective measure of the cognitive state of the trainee (see para. [0229]).
As to Claim 7, Najarian teaches the following:
wherein the user state comprises at least one user state type selected from a group comprising: 
a user affect; 
a user stress (see para. [0222]); 
a user workload; 
a user task engagernent; and 
a user mental fatigue.
As to Claim 8, Najarian teaches the following:
wherein the plurality of second inputs comprises at least one selected from a group comprising: 
a physiological measure (“physiological parameters” (see para. [0025] and [0135]-[0136]); 
a performance measure; and 
a situational measure.
As to Claim 9, Najarian teaches the following:
wherein the state estimation model comprises a relational database containing a weighted relationship of the plurality of second inputs to the plurality of first inputs (see para. [0142], [0167]).
As to Claim 10, Najarian teaches the following:
wherein the plurality of second inputs comprise a plurality of physiological inputs of a user and the plurality of second inputs comprise a plurality of state inputs of the user (see para. [0106], [0111], and [0220]).
As to Claim 11, Najarian teaches the following:
injecting a noise input into the plurality of first inputs at the frequent interval to create a plurality of enhanced first inputs whereby the plurality of enhance first inputs correspond to the plurality of second inputs at the frequent interval (see para. [0188] and [0220]); and 
inputting the enhanced first inputs and the plurality of second inputs into the state estimation model whereby the state can be estimated based on the plurality of second inputs (see para. [0254] and [0290]).
As to Claim 12, Najarian teaches the following:
wherein the noise input is injected into the plurality of first inputs according to an empirical relationship of the known physiological correlate to the first input (see para. [0188] and [0220]).
As to Claim 13, Najarian teaches the following:
wherein the physiological correlate for the user state comprises a pupil diameter (see para. [0289]).
As to Claim 14, Najarian teaches the following:
injecting a plurality of third inputs as noise input into the plurality of first inputs at the frequent interval to create the plurality of enhanced first inputs (see para. [0188] and [0220]).
As to Claim 15, Najarian teaches the following:
wherein the noise input comprises physiological correlate for a user state (“one or more physiological parameters”, see para. [0106]; and “physiological data”, see para. [0283]).
As to Claim 16, because the subject matter of claim 16 directed to a computer based system for estimating a user state is not distinct from the subject matter of claim 1 directed to a computer based method for estimating a user state, Najarian teaches claim 16 for the same reasons as that provided for the rejection of claim 1 above.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/17/2022